IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10339
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


ANTHONY VERDELLO DUNKINS,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:99-CR-341-ALL-G
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Anthony Verdello Dunkins appeals his conviction for being a

felon in possession of a firearm.    Dunkins argues that the

evidence presented at his trial was insufficient to support his

conviction.    In particular, he contends that there was

insufficient proof that the charged firearm possession had a

substantial effect on interstate commerce or that, at the time

Dunkins possessed the firearm, there was a contemporaneous

movement of the weapon in interstate commerce.    Id.   Dunkins


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10339
                                 -2-

concedes that his arguments are foreclosed by this court’s

precedent and indicates they are presented here solely for issue

preservation purposes.

     The “in or affecting commerce” element of § 922(g)(1)

requires only a minimal nexus between the firearm and interstate

commerce.    United States v. Gresham, 118 F.3d 258, 265 (5th Cir.

1997).   This element is satisfied because the firearm possessed

by Dunkins previously traveled in interstate commerce.      United

States v. Rawls, 85 F.3d 240, 242 (5th Cir. 1996).    The evidence

presented at Dunkins’ trial amply supports the jury’s guilty

verdict.    Accordingly, Dunkins’ conviction is AFFIRMED.